Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 7, 2016

                                      No. 04-16-00519-CV

                                        Loren BREWER,
                                            Appellant

                                                v.

    SCHLUMBERGER TECHNOLOGY CORPORATION; Schlumberger, N.V. A/K/A
      Schlumberger Limited; Rig Relocators, LLC; Rig Relocators; and Jose Salazar, Jr.,
                                        Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 14-09-53692-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        The clerk’s record is due September 9, 2016. On September 2, 2016, the clerk filed a
notification of late record stating the clerk’s record would not be filed on or before September 9,
2016, because appellant has not paid or made arrangements to pay the clerk’s fee to prepare the
record and appellant is not entitled to the record without paying the fee.

         Accordingly, we ORDER appellant to provide written proof to this court on or before
September 19, 2016 that either (1) the clerk’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk=s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1; id. R. 35.3(a). If appellant fails
to file such proof within the time provided, this appeal will be dismissed for want of prosecution.
See id. R. 37.3(b).

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court